                   Case 2:21-cr-00058-PBT Document 1 Filed 02/25/21 Page 1 of 2
PBT



                                IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

      UNITED STATES OF AMERICA                               CRIMINAL NO.           21-58

                       v.                                    DATE FILED: 2/25/21

      DAEVON BELL                                            VIOLATION:
                                                             18 U.S.C. $  lll(a)(l) and (b) (assaulting   a
                                                             federal oflicer - I count)

                                                 INDICTMENT

                                                  COUNT ONE

      THE GRANDJURY CHARGES THAT:

                       On or about December 1, 2020, in Morrisville, in the Eastem District      of

      Pemsylvani4 defendant

                                                DAEVON BELL,

      by use ofa dangerous weapon, that is, a Mazda 6 sedan, knowingly, forcibly assaulted, resisted,

      opposed impeded, intimidated, and interfered with officers of the United States, as designated in

      Title   18, United States Code, Section I I 14, that is, United States Drug Enforcement

      Administration Special Agent F.D., while Special Agent F.D. was engaged in the performance          of

      his official duties.

                     ln violation of Title 18, United States Code, Section I l1(a)(l) and (b).

                                                             A TRUE BILL:




      JENNIFER ARBITTIE WILLIAMS
      Acting United States Attorney
      Case 2:21-cr-00058-PBT Document 1 Filed 02/25/21 Page 2 of 2

PBT
                                                                                                        21-58

      No.

                       UNITED STATES DISTRICT COURT

                              Ilastcrn District of I)cnnsylvania

                                        Criminal Division


                   THE UNITED STATES OF AMERICA


                                                  DAI]VON BEI,L

                                              INDIC'TMENT

                                                  Counts

            l8 U.S.C. $ I I l(aXl) and (b) (assaulting                 a federal   officer - I count)




                l;ilcd in opcn court lhis
                      of                                     n.t).20
                                                    ('lclk

                                     llail.   $
